FILED
                            NOT FOR PUBLICATION                             MAR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: VINCENT TORRES,                No. 13-56066

               Debtor,                           D.C. No. 2:12-cv-04513-MWF


VINCENT TORRES,                                  MEMORANDUM*

               Appellant,

  v.

THE SANTA YNEZ BAND OF
CHUMASH INDIANS,

               Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vincent Torres appeals pro se from the district court’s order affirming the

bankruptcy court’s order denying his request for sanctions against the Santa Ynez

Band of Chumash Indians. We have jurisdiction under 28 U.S.C. § 158(d)(1). We

review independently the bankruptcy court’s decision without deference to the

district court’s determinations. Cossu v. Jefferson Pilot Sec. Corp. (In re Cossu),

410 F.3d 591, 595 (9th Cir. 2005). We affirm.

      The bankruptcy court did not abuse its discretion in denying Torres’s motion

for sanctions after concluding that the Santa Ynez Band of Chumash Indians did

not act in bad faith by filing a proof of claim in Torres’s bankruptcy proceedings.

See Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991) (standard of review);

Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1196 (9th Cir. 2003) (for a court

to use its inherent sanctioning power, there must be an explicit finding of bad faith

or willful misconduct).

      AFFIRMED.




                                          2                                    13-56066